SCHWARTZ, Judge
(dissenting).
In my view, the creation of a special taxing district for fire fighting services was in unequivocal and unexcused violation of the county’s agreements with the appellant municipalities, by which it was bound, see Interair Services, Inc. v. Insurance Co. of North America, 375 So.2d 317 (Fla.2d DCA 1979), and which — because they did not provide for exemptions from general ad valo-rem taxation, but only from the imposition of a special assessment in return for valuable consideration which has already been transferred — were valid and enforceable. Coit v. City of Grand Rapids, 115 Mich. 493, 73 N.W. 811 (1898); see, Spoerl v. Pennsauken Tp., 14 N.J. 186, 101 A.2d 855, 857 (1954), and cases collected. I would therefore reverse the judgment below.